           Case MDL No. 2997 Document 106 Filed 04/13/21 Page 1 of 12




                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

_______________________________________________

IN RE:

BABY FOOD MARKETING, SALES PRACTICES                               MDL No. 2997
AND PRODUCTION LIABILITY LITIGATION

_______________________________________________

             PLAINTIFFS RICHARD CHASE, STACEY CHASE AND
      MUSLIN PIERRE-LOUIS’ RESPONSE IN OPPOSITION TO THE ALBANO
      PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS TO THE EASTERN
            DISTRICT OF NEW YORK PURSUANT TO 28 U.S.C. § 1407

       Pursuant to 28 U.S.C. § 1407 and Rule 6.2(a) of the Rule of Procedure of the Judicial Panel

on Multidistrict Litigation, Plaintiffs Richard Chase and Stacey Chase in the case titled Chase v.

Campbell Soup Company and Plum PBC, No. 1:2021-cv-04650 (D.N.J.) (the “Chase Plaintiffs”)

and Plaintiff Muslin Pierre-Louis in the case titled Pierre-Louis v. Gerber Products Company, No.

2:21-cv-04791 (D.N.J.) (collectively referred to as “Plaintiffs”), oppose the motion filed by the

Albano Plaintiffs to transfer these cases to the Eastern District of New York for coordination of

pretrial proceedings.

       While Plaintiffs acknowledge that the cases filed against the various baby food

manufacturer defendants have some overlapping issues, the issues unique to each individual

defendant are even more significant. Each of the defendants separately manufactured its products

at its own facilities, using its own recipes and its own sources of ingredients. Each manufacturer

independently advertised its own products and made its own decisions on marketing and labeling.

And each manufacturer had its own internal product testing standards, if any. None of the Related

Actions allege that any of the defendants acted jointly or in concert with each other. Due to the
           Case MDL No. 2997 Document 106 Filed 04/13/21 Page 2 of 12




lack of any common conduct, any efficiencies served by creation of a single, industry-wide MDL

are outweighed by the need to fully develop the case against each of the defendants individually,

including highly individualized discovery. For these reasons, and those set forth below, the Motion

to Transfer and Consolidate should be denied.

       If the Panel disagrees and favors a single MDL, Plaintiffs believe that the District of New

Jersey is the most appropriate venue.

                                        BACKGROUND

       A. The Plum Cases

       Campbell’s Soup Company, and its wholly owned subsidiary, Plum, PBC (collectively

referred to as “Plum”), was one of six baby food manufacturers1 that were the subject of an

investigation and recently published report by the U.S. House of Representatives’ Subcommittee

on Economic and Consumer Policy.2 With respect to Plum, the Report found that limited testing

revealed the presence of toxic heavy metals in its baby food.3 In contrast to some of the other

defendants, Plum refused to produce to the Subcommittee its testing standards or any specific test

results regarding the presence of toxic heavy metals. Rather, Plum provided a spreadsheet “self-

declaring” that their baby food meets unspecified criteria for toxic heavy metals and declared that

its baby food met the criteria for mercury, while noting with asterisks that for mercury: “[n]o

specific threshold established because no high-risk ingredients are used.”4 The Subcommittee

found this note disturbing, stating “[t]his misleading framing—of meeting criteria that do not



1
 The others are: Beech-Nut Nutrition Corporation, Hain Celestial Group, Gerber Products, North Caste
Partners (d/b/a Spout Foods, Inc.), Nurture, Inc., and Walmart, Inc.
2
  U.S. House of Representatives Subcommittee on Economic and Consumer Policy, Staff Report,
“Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and Mercury (Feb.
4, 2021) (hereinafter, the “Report”).
3
  Id.
4
  Id.


                                                 2
              Case MDL No. 2997 Document 106 Filed 04/13/21 Page 3 of 12




exist—raises questions about what [Defendants’] other thresholds actually are, and whether they

exist.”5

           Concerned that their children may have been exposed to unsafe levels of heavy metals due

to prolonged consumption of Plum baby foods, the Chase Plaintiffs filed suit in the United States

District Court for the District of New Jersey on March 10, 2021 and the case was assigned to the

Hon. Noel L. Hillman, U.S.D.J. Three additional cases against Plum have been filed in the District

of New Jersey and also assigned to Judge Hillman: Smid v. Campbell Soup Company, et al., No.

1:21-cv-02417 (“Smid”); Baccari v. Campbell Soup Company, et al., Case No. 1:21-cv-04749

(“Baccari”) and Smith v. Campbell Soup Company, et al., No. 1:21-cv-08567 (“Smith”). These

four complaints do not name any defendants other than Plum.

           Because the Plum cases filed in New Jersey are related to each other, the Smid, Smith and

Chase Plaintiffs filed a motion to consolidate all four cases. The motion to consolidate is pending.

           B. The Gerber Cases

           Gerber Products Company (“Gerber”) was another one of the six baby food manufacturers

that were the subject of an investigation and the recently published Report.6 The Report confirmed

that Gerber was one of four companies that cooperated with the inquiry and “produced their

internal testing policies, test results for ingredients and/or finished products, and documentation

about what the companies did with ingredients and/or finished products that exceeded their internal

testing limits.”7 The Report confirmed that arsenic, lead and cadmium were present in Gerber baby

food products and that Gerber “rarely tests for mercury in its baby foods.”8 The Report also stated


5
 Id.
6
 U.S. House of Representatives Subcommittee on Economic and Consumer Policy, Staff Report,
“Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and Mercury (Feb.
4, 2021) (hereinafter, the “Report”).
7
    Id.
8
    Id.


                                                   3
             Case MDL No. 2997 Document 106 Filed 04/13/21 Page 4 of 12




that these “results are multiples higher than allowed under existing regulations for other products.”9

          Because Plaintiff Pierre-Louis believes that her child may have been exposed to unsafe

levels of heavy metals due to prolonged consumption of Gerber baby foods, she filed suit in the

United States District Court for the District of New Jersey on March 11, 2021 and the case was

assigned to the Hon. Claire C. Cecchi, U.S.D.J. Six additional cases have been filed against Gerber

in the District of New Jersey and also assigned to Judge Cecchi: Shepard v. Gerber Products

Company, No. 2:21-cv-01977 (“Shepard”); Cantor v. Gerber Products Company, No. 2:21-cv-

03402 (“Cantor”); Wallace v. Gerber Products Company, et al., No. 2:21-cv-0253 (“Wallace”);

Moore v. Gerber Products Company, No. 2:21-cv-02516 (“Moore”); Martin, et al v. Gerber

Products Company, No.: 2:21-cv-0586 (“Martin”) and Henry, et al v Gerber Products Company,

No. 2:21-cv-05864 (“Henry”). These seven complaints do not name any defendants other than

Gerber.

          Because the Gerber cases filed in New Jersey are related to each other, Plaintiff Shepard

filed a motion to consolidate all cases, which Plaintiff Pierre-Louis does not oppose. Plaintiff

Moore filed a cross-motion to transfer all New Jersey Gerber cases to the Eastern District of

Virginia. Gerber has opposed this cross-motion to transfer, arguing that New Jersey is the more

appropriate venue and advising that it will seek to transfer all cases to New Jersey. See Moore v.

Gerber Products Company, 2:21-cv-02516 (ECF No. 18).

                                        LEGAL ARGUMENT

          The Albano Plaintiffs seek consolidation on the basis that the defendants are all in the same

industry, were all named in the Report and complaints have been filed against them that make

similar claims. While Plaintiffs acknowledge that there will be some common issues amongst



9
    Id.


                                                   4
              Case MDL No. 2997 Document 106 Filed 04/13/21 Page 5 of 12




cases against all defendants -- including the issue of what levels of heavy metals, if any, are

acceptable in the baby food products -- there are likely to be many more issues that will be unique

to each defendant. This panel has repeatedly ruled that MDLs are not appropriate to address

collections of federally filed cases against different defendants in the same industry that raise

related legal questions, but individualized fact questions. See, e.g., In re COVID-19 Bus.

Interruption Prot. Ins. Litig., 482 F. Supp. 3d 1360, 1362 (J.P.M..L. 2020) (finding “industry-wide

centralization will not serve the convenience of the parties and witnesses or further the just and

efficient conduct of this litigation”); In re Fla., Puerto Rico, & U.S. Virgin Islands 2016 & 2017

Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367, 1368 (J.P.M.L. 2018) (denying

transfer in insurance coverage dispute where the actions possessed “only a superficial factual

commonality”—that plaintiffs suffered property damage as a result of hurricanes and their insurers

breached the terms of their policies by settling their claims for lower amounts than the losses

sustained).

       As with Covid-19, the MDL proposed here would raise “significant managerial and

efficiency concerns.” As there, the transferee court here would have to establish a structure to

manage the six defendants. The court will need to identify common issues to manage the discovery

that is likely to differ from manufacturer to manufacturer. “Managing the litigation would be an

ambitious undertaking for any jurist, and implementing a pretrial structure that yields efficiencies

will take time.” In re COVID-19, 482 F. Supp. 3d at 1363. Moreover, the proposal involves very

few common questions of fact, which are outweighed by the substantial convenience and

efficiency challenges posed by managing a litigation involving an entire industry. The motion to

transfer and consolidate should be denied.




                                                 5
            Case MDL No. 2997 Document 106 Filed 04/13/21 Page 6 of 12




        A. Transfer will inconvenience the parties to the Plum and Gerber cases and not
           create any efficiencies.

        Transfer of the cases pending in New Jersey against Plum and Gerber to the Eastern District

of New York will inconvenience the parties. The Plum litigation is centered in New Jersey where

its headquarters is located. The Plum documents and fact witnesses are also located in New Jersey.

Neither Plum, the Chase Plaintiffs, nor any of the other New Jersey plaintiffs have any connection

to the Eastern District of New York.10

        Likewise, transferring the seven New Jersey cases against Gerber to the Eastern District of

New York is inefficient. Prior to completing the move of its headquarters to Virginia on or about

December 31, 2019, Gerber maintained its headquarters in Florham Park, New Jersey. Gerber has

advised that more than half of its employees did not relocate to Virginia and remain in the New

Jersey area, including several key employees. See Moore v. Gerber Products Company, 2:21-cv-

2516 (D.N.J.) (ECF No. 18-1). Gerber has also advised that for most of the class period, all

marketing and regulatory decisions were made in New Jersey. Id.

        The discovery in the Plum and Gerber cases will be directed solely at each defendant. The

testing will be limited to each manufacturers’ products. The damage model will be limited to each

manufacturers’ products and may differ from the models used to determine damages in other cases

against other defendants. There are simply no pre-trial efficiencies to be gained by consolidating

Plum and Gerber cases together, or with the other baby food manufacturers in a single MDL.


10
  Nor does Plum any longer have a connection to California. In fact, Plum has indicated that it will file
Rule 1401 motions to transfer the cases filed against it in California and elsewhere to the District of New
Jersey and it has already begun that process in certain jurisdictions. See Gulkarov v. Plum, PBC, 4:21-cv-
00193 (N.D.Cal.) (ECF Nos. 30, 34). This is another reason why transfer and centralization of the Plum
cases is unnecessary. See In re Gerber Probiotic Prods. Mktg. & Sales Practices Litig., 899 F. Supp. 2d
1378 , 1380 (J.P.M.L. 2012) ("where a reasonable prospect exists that resolution of Section 1404 motions
could eliminate the multidistrict character of a litigation, transfer under Section 1404 is preferable to
centralization”).



                                                    6
           Case MDL No. 2997 Document 106 Filed 04/13/21 Page 7 of 12




       On the other hand, voluntary grouping and coordination of the cases by defendant in each

of their home jurisdictions, a process that is already underway, is likely to provide efficiencies and

should be considered prior to a Rule 1407 transfer. See, e.g., In re Best Buy Co., Inc., Cal. Song-

Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376 , 1378 (J.P.M.L. 2011) ("centralization under

Section 1407 should be the last solution after considered review of all other options”). Both Gerber

and Plum have indicated that they plan to file motions to transfer all actions to the District of New

Jersey for consolidation and coordination, which would create numerous efficiencies. See Moore

v. Gerber Products Company, 2:21-cv-02516 (D.N.J.) (ECF No. 18); Gulkarov v. Plum, PBC,

4:21-cv-00193 (N.D.Cal.) (ECF No. 30). In fact, on April 12, 2021, Plum filed a motion to transfer

the five actions pending in the Northern District of California to the District of New Jersey. See

Gulkarov at ECF No. 34. The consolidated actions, each centered around a single defendant, will

each share common discovery and pretrial practice. Coordination of actions against the same

manufacturer will eliminate inconsistent trial rulings related to that defendant, while also avoiding

repetitive depositions and duplicative document discovery related to a single defendant.

Leadership structures can be approved by the judge in each of the home courts, while cases against

each defendant in foreign courts can either be transferred pursuant to a Rule 1401 motion or stayed,

eliminating the risk of competing leadership structures.

       The Albano Plaintiffs are unable to explain how consolidation of all the actions filed

against all defendants in one forum will lead to any efficiencies, including the reduction in

discovery when each of the defendants will still be subject to full discovery. Despite the Albano

Plaintiffs’ bald assertions to the contrary, the defendants’ misrepresentations are not common to

each other; they each made their own products, and the levels of heavy metals detected in these

products vary. Further, it remains unclear how “damages can all be considered one time rather




                                                  7
              Case MDL No. 2997 Document 106 Filed 04/13/21 Page 8 of 12




then numerous times” merely because the defendants have all been transferred to one jurisdiction.

The single, industry-wide MDL proposed by the Albano Plaintiffs should be rejected.

              B. Consolidation in the District of New Jersey is the most appropriate jurisdiction
                 for the Plum and Gerber cases.

       The proper jurisdiction for the Plum and Gerber cases is the District of New Jersey. The

four cases filed solely against Plum have been filed the District of New Jersey while none have

been filed in the Eastern District of New York. Plum is located in the District of New Jersey and

the documents and witnesses are located in the District of New Jersey. All four cases are presently

pending before Judge Noel Hillman and a motion to consolidate is pending, which Plum has

indicated it will not oppose. Plum has also indicated that it will seek to transfer all actions filed

against it to the District of New Jersey and has already filed such a motion seeking to transfer the

five actions pending in the Northern District of California. Judge Hillman is well-suited to manage

the Plum litigation, especially if the Panel ultimately grants a motion to transfer all Plum cases to

the District of New Jersey. Judge Hillman has 15 years of experience on the federal bench and

has handled a substantially similar MDL: In re Pet Foods Products Liability Litigation, MDL No.

1850. Judge Hillman was able to guide this significant consumer class action to resolution by

settlement.

       Similarly, seven cases against Gerber have been filed in the District of New Jersey. For

most of the class period Gerber was located in New Jersey, more than half of its relevant employees

still reside in New Jersey, and it made its marketing and labeling decisions in New Jersey. All

seven cases are currently pending before Judge Claire Cecchi and a motion to consolidate is

pending. Moreover, Gerber supports consolidation of all cases against it in New Jersey. Judge

Cecchi has approximately 15 years of experience on the federal bench, first as a magistrate judge

beginning in 2006 and later as an Article III judge beginning in 2011. Notably, Judge Cecchi has



                                                 8
            Case MDL No. 2997 Document 106 Filed 04/13/21 Page 9 of 12




presided over numerous complex cases, including two MDLs: In re Insurance Brokerage Antitrust

Litigation, MDL No. 1663, No. 2:04-cv-5184 (D.N.J.) and In re: Proton-Pump Inhibitor Products

Liability Litigation, MDL No. 2789, No. 1:17-MD-2789 (D.N.J.).

            C. If the Panel decides that a single MDL is warranted, the District of New Jersey
               is the most appropriate jurisdiction.

        For the reasons discussed above, Plaintiffs do not believe a single, industry-wide MDL is

appropriate. Nevertheless, if the Panel disagrees, the District of New Jersey should be selected.

        The selection of a site for an MDL Court is generally guided by multiple factors and

balancing of various interests “based on the nuances of a particular litigation.” See Robert A. Cahn,

A LOOK AT THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION, 72 F.R.D. 211, 214 (1977).

Factors that have been considered include (1) the location of relevant documents and witnesses,

(2) the backlog of a court’s civil docket and the extent to which it is overtaxed with other MDL

cases, (3) a centrally located forum for national litigation, (4) the potential for state-federal

coordination, and (5) the preference of the parties.11

        The District of New Jersey is better suited to meet the goals of “efficiency” and “economy”

in an MDL proceeding than the venue recommended by the Albano Plaintiffs. This Panel has

previously held that the District of New Jersey is a convenient location that has sufficient resources

to handle an MDL proceeding. See, e.g., In re: Nickelodeon Consumer Privacy Litig., 949 F. Supp.

2d 1377 (J.P.M.L. 2013) (finding that the District of New Jersey is “a convenient and accessible

forum, relatively close to potential witnesses and evidence located in New Jersey and New York

City.”). The District of New Jersey also has been considered a strong candidate for transfer when



11
   See id. at §§ 6:1-6:23; In re Inter-Op Hip Prosthesis Prods. Liab. Litig., 149 F. Supp. 2d 931, 933-934
(J.P.M.L. 2001); In re: Express Scripts, Inc., Pharmacy Benefits Mgmt. Litig., 368 F. Supp. 2d at 357; In
re Thaxton Group, Inc. Sec. Litig., 323 F. Supp. 2d 1374, 1375 (J.P.M.L. 2004); In re Cuisinart, 506 F.
Supp. 2d 651, 653 (J.P.M.L. 1981).


                                                    9
           Case MDL No. 2997 Document 106 Filed 04/13/21 Page 10 of 12




many witnesses and documents relevant to the case are located there. Id.; see also In re: Benicar

(Olmesartan) Prod. Liab. Litig., 96 F. Supp. 3d 1381, 1383 (J.P.M.L. 2015) (holding the District

of New Jersey was the appropriate transferee court because defendants “are headquartered in that

district, and thus many witnesses and relevant documents are likely to be found there”); In re

Valsartan N-Nitrosodimethylamine (NDMA) Contamination Prod. Liab. Litig., 363 F. Supp. 3d

1378, 1382 (U.S. Jud. Pan. Mult. Lit. 2019) (“Many of the defendants have their U.S. headquarters

in New Jersey…. Thus, common documents and witnesses likely will be located in this district”);

In re: Merck & Co., Inc., Securities, Derivative & ERISA Litig., 360 F. Supp. 2d 1375, 1377

(J.P.M.L. 2013) (documents and witnesses likely located at Merck’s New Jersey headquarters).

        The District of New Jersey is the most logical jurisdiction for a single MDL. Two of the

six defendants -- Plum and Sprout -- maintain their headquarters in New Jersey. Additionally,

Gerber maintained its headquarters in New Jersey until December 31, 2019 before completing its

relocation to Virginia. Nevertheless, more than half of Gerber’s former New Jersey workforce

remains in New Jersey. In recognition of Gerber’s extensive New Jersey ties, seven filed cases

against Gerber are pending in New Jersey. Accordingly, most of the relevant witnesses for half of

the defendants are going to be located in the New Jersey region.

        The District of New Jersey also is in a major metropolitan area that can accommodate

counsel and its courthouses are well equipped to handle an MDL proceeding.12 Assigning an MDL

to the District of New Jersey also will facilitate coordination with any State court proceedings that

are ultimately filed in New Jersey. Any individual actions filed by New Jersey citizens against

Plum or Sprout would have to be filed in New Jersey state courts. See, e.g., In re Internal Revenue



12
  See, e.g., In re Educational Testing Service PLT 7-12 Test Scoring Litigation, 350 F. Supp. 2d 1363, 1365
(J.P.M.L. 2004); In re Inter-Op Hip Prosthesis Products Liability Litigation, 149 F. Supp. 2d 931, 933
(J.P.M.L. 2001).


                                                    10
          Case MDL No. 2997 Document 106 Filed 04/13/21 Page 11 of 12




Service § 1031 Tax Deferred Exchange Litigation, 528 F. Supp. 2d 1343, 1344 (J.P.M.L. 2007)

(transfer appropriate where defendant is located in venue and state court proceedings would

“enhance potential for coordination between state and federal courts regarding this matter.”).

Having both state and federal judges in close proximity in the same state as documents and

witnesses will promote the just and efficient conduct of the litigation.

       The District of New Jersey also has the resources available and the relative congestion of

their dockets that weigh in their favor. See, e.g., In re GMAC Insurance Management Corp.

Overtime Pay Litigation, 342 F. Supp. 2d 1357 (J.P.M.L. 2004) (the M.D. Fla. had “the resources

available to manage this litigation”); In re Baycol Products Liability Litigation, 2001 WL

34134820 at *2 (J.P.M.L. 2001) (Minnesota courts are “not currently overtaxed …”). While the

District of New Jersey has a caseload per judgeship higher than the national average at 2,742

pending actions per judge13, that number is skewed due to the eight pending MDLs in the District.14

Additionally, the Biden administration has announced its intention to nominate two individuals to

serve in the District of New Jersey, which when confirmed will further reduce the current judicial

caseload.15 Moreover, as discussed above, both Judge Cecchi and Judge Hillman are highly

competent and respected jurists, and either will steer this litigation on a prudent course.

       Finally, in addition to many of the plaintiffs, defendants Plum and Gerber have also

expressed a preference for the District of New Jersey. See Moore v. Gerber Products Company,

2:21-cv-02516 (D.N.J.) (ECF No. 18); Gulkarov v. Plum, PBC, 4:21-cv-00193 (N.D.Cal.) (ECF

Nos. 30, 34).

       The location of documents and witnesses, experience of these judges, the caseload in the


13
   https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf.
14
   https://www.njd.uscourts.gov/mdl-cases.
15
   https://www.whitehouse.gov/briefing-room/statements-releases/2021/03/30/president-biden-announces-
intent-to-nominate-11-judicial-candidates/.


                                                 11
          Case MDL No. 2997 Document 106 Filed 04/13/21 Page 12 of 12




district, the convenience to major airports and abundance of hotels, and preference of the parties

all weigh decidedly in favor of the District of New Jersey.

                                        CONCLUSION

       For the forgoing reasons, the Albano Plaintiffs’ motion to transfer the Plum and Gerber

cases pending in the District of New Jersey to the Eastern District of New York should be denied.

In the alternative, if the panel does favor a single MDL, the District of New Jersey is most

appropriate.


Dated: April 13, 2021



                                             /s/ Matthew R. Mendelsohn
                                             Matthew R. Mendelsohn
                                             Adam M. Slater
                                             Julia S. Slater
                                             Mazie Slater Katz & Freeman, LLC
                                             103 Eisenhower Parkway
                                             Roseland, NJ 07068
                                             (973) 228-0391
                                             Attorneys for Plaintiffs Richard Chase, Stacey Chase
                                             and Muslin Pierre-Louis




                                                12
